Citation Nr: 1231295	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-02 739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant and R.W.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died in November 2008.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2009 and July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318, respectively.

In July 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the file.

in February 2012, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) and a copy of the opinion was furnished to the Appellant and her representative.  The Appellant submitted an additional response and evidence in April 2012.

In July 2012, the Board obtained a second advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's arteriosclerotic heart disease was caused by or aggravated by service-connected PTSD.  A copy of the opinion was furnished to the Appellant and her representative, and the Appellant submitted additional argument. 



FINDINGS OF FACT

1. The Veteran died at age 84 in November 2008; the death certificate lists the cause of death as arrhythmia due to arteriosclerotic cardiovascular disease, congestive heart failure, and chronic pulmonary disease.  

2. At the time of his death, the Veteran had a 100 percent rating for PTSD, which had been in effect since July 2000.

3. There is no competent evidence to show that the Veteran's death from arrhythmia due to arteriosclerotic cardiovascular disease, congestive heart failure, and chronic pulmonary disease was due to any disability that was incurred in service from April 1943 to December 1945, or was otherwise related to service. 

4. The Veteran's PTSD is not shown to have caused or contributed materially in causing arrhythmia due to arteriosclerotic cardiovascular disease, congestive heart failure, and chronic pulmonary disease or in producing or hastening the Veteran's death.

5. At the time of his death, the Veteran had not been rated permanently and totally disabled or unemployable as a result of service-connected disabilities for a period of 10 years or more; the Veteran was not rated unemployable or permanently and totally disabled as a result of service-connected disabilities for a five year period immediately following service separation; the Veteran was never a prisoner of war. 







CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011).

2. The criteria for benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, the VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in March 2009.  The Appellant was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Appellant was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  The Appellant was also advised of the conditions for which service connection was in effect at the time of the Veteran's death and the process for establishing entitlement to service-connection for cause of death.  In addition, the Appellant was notified of the requirements for entitlement to disability and indemnity compensation benefits under 38 C.F.R. § 1318.




As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service connected, and a statement indicating the disabilities the Veteran was service connected for during his life time).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records to the extent possible, as well as post-service VA and private medical records.  The Appellant has not identified any additional pertinent records for the RO to obtain on her behalf.  

In February 2012, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  As the first VHA opinion was unresponsive to the questions posed by the Board, the Board obtained a second VHA opinion.  As the second VHA opinion discusses the Veteran's medical history and describes the disabilities and etiologies and provides a conclusion supported by rationale for the opinion expressed, the VHA opinion is adequate to decide the claim.  




See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disability is proximately due to or the result of a service connected disability. 38 C.F.R. § 3.310(a).

For a Veteran who served 90 days or more of active service, there is a presumption of service connection for arteriosclerotic cardiovascular disease, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).  The record show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply. 






As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The Veteran served on active duty from April 1943 to December 1945 during World War II for which he was awarded the Bronze Star.  He died in November 2008.  

At the time of his death in November 2008, the Veteran was service connected for PTSD.  PTSD was rated 10 percent from September 1985, 30 percent from March 1989, and 100 percent from July 2000.  PTSD was related to the Veteran's experiences in World War II and his participation in the liberation of Nazi concentration camps.

The Veteran's death certificate lists the cause of death as arrhythmia due to arteriosclerotic cardiovascular disease, congestive heart failure, and chronic pulmonary disease.  

The service treatment records consist of the reports of entrance and separation examinations and the records contain no complaint, finding, history, treatment, or diagnosis of either arrhythmia due to arteriosclerotic cardiovascular disease, congestive heart failure, or chronic pulmonary disease. 




After service the record shows that the Veteran was diagnosed with hypertension in about 1972.  In November 1994, the Veteran's heart problems, include cardiomegaly and decreased left ventricular systolic function.  

The Appellant has submitted a copy of an article showing that a study had found an association between individuals with PTSD and those with increased cardiovascular risk, as well as information on a paper presented at a meeting of the American Heart Association which indicated that PTSD is an independent risk factor for cardiovascular disease and increased chance of death.  

An additional study noting higher rates of obesity and unhealthy behaviors in those with PTSD, as well as possibly increased risk of heart disease and premature death.  

In May 2009, the Veteran's private physician recounted the Veteran's history, liberating the concentration camps of Dachau and Buchenwald and the Veteran's years of health problems including hypertension, congestive heart failure, and sleep apnea, requiring oxygen.  The physician also noted that the Veteran had spent many years traveling to schools and institutions telling about his experiences and trying to promote tolerance over hate.

In a statement in May 2009, the Veteran's primary VA physician (hereafter referred to as the VA physician) stated that it was possible that the stress from PTSD had contributed to the Veteran's sudden death.  The VA physician attached information from an article regarding a study showing that individuals suffering from PTSD were more likely to develop coronary heart disease.  In a statement in September 2009, the VA physician stated that the Veteran had likely suffered from PTSD since World War II, although PTSD was not diagnosed until many years after service.




In July 2011, the Veteran's son, R.W., testified that at the time of his father's death, the coroner reviewed the medication taken by the Veteran and asked about any unusual occurrences in the days prior to death.  The coroner was not acquainted with the Veteran and was not aware that he suffered from PTSD.  The Appellant testified that the Veterans' psychiatric symptoms from as early as 1996 included nightmares, sleep disturbance, suicidal ideation, and temperatmentality.  She stated that the Veteran's VA treating physician had stated that there was a definite relationship between PTSD and the Veteran's heart condition.  

The Appellant submitted medical literature from the internet regarding links between PTSD and arteriosclerosis and death, including a finding that there was a rise in earlier deaths among Veterans suffering from PTSD.

In February 2012, the Board obtained an expert medical opinion from the Veterans Health Administration on the question of whether the Veteran's PTSD caused or aggravated the fatal heart disease, but the opinion was not responsive to the medicolegal question presented.  A second VHA expert medical opinion on the same question was obtained in July 2012.

In response to the first VHA opinion, the Appellant submitted a second written statement from the Veteran's VA physician, stating that it is more likely than not that PTSD aided and assisted the Veteran's death from heart disease, as stress was a risk factor for ischemic heart disease.  The VA physician stated that the Veteran's chart showed very significant PTSD interfering with his life before 1998.  The VA physician stated that the Veteran had been seen for mental health consultations every two to four weeks from 1995 to 1998, and had a history of very frequent mental hygiene clinic visits beginning in 1986.  




The VA physician stated that the Veteran would not have needed such frequent treatment unless he had severe mental health problems and included a list of all of the Veteran's VA appointments, showing sessions, mostly of 15 or 30 minutes duration, every two to four weeks.

In the second VHA opinion, the VHA expert, a cardiologist, noted that much of the Veteran's psychiatric decline, beginning in 1997, was linked to dementia, specifically to symptoms such as forgetfulness, confusion, and irritability, and his subsequent hospitalizations were related not to PTSD symptoms, but to dementia.

The VHA expert concluded that: 1) the Veteran's PTSD was not particularly severe, active, or troublesome in later years based on the record; 2) the Veteran had poorly controlled hypertension which, along with his family history, obesity, physical inactivity, age, and sex would have contributed to any cardiovascular disease he may have had; 3) the limited documentation in the file did not show coronary artery disease as at the age of 69 the Veteran's coronary arteries were normal on the basis of cardiac catheterization; 4) the Veteran had cardiac arrhythmia and required a pacemaker in his 80s, a not uncommon scenario for the Veteran's age group, which was not related to PTSD.  The VHA expert expressed the opinion that the Veteran's PTSD absolutely did not cause his heart disease or death, was not the principal cause of death, and was not at all likely to have aggravated his heart disease or hasten his death.  Rather, the Veteran's death was the natural clinical course of his hypertension, genetics, lifestyle and age.  In addition, the VHA expert stated that there was only a tenuous link between PTSD and coronary disease at best and that the Veteran's inadequately controlled hypertension, family history, obesity and physical inactivity as well as his age and sex were more than plenty to explain any coronary disease he may have developed late in life and would account for the Veteran's not untimely demise at age 84.



In response to the VHA expert opinion, the Appellant's representative submitted additional argument and an article regarding the current understanding of the link between coronary heart disease and PTSD.  

Analysis

The Appellant contends that the Veteran's PTSD, particularly anxiety and depression, had placed an extra strain on his heart and aggravated his heart condition and hastened his death.  

The service treatment records do not contain any evidence of arrhythmia due to arteriosclerotic cardiovascular disease, congestive heart failure, or chronic pulmonary disease.  And there is no other evidence, lay and medical, that shows that the fatal diseases were directly related to an injury, disease, or event in service. 

There is no entry on the death certificate that to show the service-connected PTSD was a principal or contributory cause of death. 

To the extent that the Appellant and the Veteran's son (Witness) attribute the Veteran's cause of death to his service-connected PTSD, the Appellant and Witness as lay persons are competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1377). 
competent to offer an opinion on a simple medical condition. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 


Although the Appellant and Witness are competent to describe the Veteran's behavior and symptoms that they had observed before the Veteran's final illness, the Appellant and Witness as lay persons are not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

The Appellant's and Witness's opinions as lay persons are limited to inferences that are rationally based on their perception and do not require specialized education, training, or experience.   As a lay person, it has not been established that either the Appellant or Witness has specialized education, training or experience to infer based on personal observation alone that the Veteran's cause of death was related to the service-connected PTSD.  

Further, although the Appellant and Witness are competent to relate contemporaneous medical diagnoses, there is no diagnosis of a fatal disease process before 1972, more than 25 years after service, well beyond the one-year presumptive period following separation from service in 1945 for heart disease as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 and presumptive service connection for heart disease, including the fatal arteriosclerotic cardiovascular disease, is not established under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 



To the extent that the lay testimony is offered as proof that the Veteran's death was directly related to an injury, disease, or event in service or to service-connected PTSD, the Board rejects the testimony as competent evidence to substantiate the claim of service connection for the cause of the Veteran's death. 

It is the Appellant's primary contention that the Veteran's PTSD was either the principal or contributory cause of the Veteran's death as PTSD aggravated the fatal heart disease and hastened the Veteran's death. 

And there are medical opinions for and against the Appellant's assertions. 

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

The competent medical evidence supporting the Appellant's claim includes the statement by the Veteran's private physician, who stated that the Veteran had a history of health problems including hypertension, congestive heart failure, and sleep apnea.  As the statement does not address a material issue of fact, namely, whether PTSD caused or contributed to the cause of the Veteran's death, the statement is not persuasive and has no evidentiary value to weigh against the contrary evidence of record, namely, the opinion of the VHA expert. 


The competent medical evidence of record supporting the Appellant's claim also includes the statements by the Veteran's VA physician, who expressed the opinion that it was more likely than not that the Veteran's PTSD aided and assisted to the cause of the Veteran's death.

The evidence against the Appellant's claim consists of the opinion of VHA expert, a cardiologist.  After a review of all the evidence of record and an analysis of the medical evidence, the VHA expert concluded that the Veteran's PTSD absolutely did not cause heart disease or the Veteran's death nor did PTSD aggravate the fatal heart disease or, given his age of 84 at death, hasten his death.

With respect to the Veteran's cardiac risk factors, the VHA expert recounted that the Veteran had hypertension dating to the 1970s, which was managed by a private physician and over a 30 year period, the VHA expert calculated a mean recorded blood pressure of 155/85, which was a high average.  It was the VHA's expert's opinion that the hypertension was the cause of the Veteran's mild left ventricular hypertrophy and mildly depressed ejection fraction and had increased his risk for cardiac disease.  Other cardiac risk factors mentioned in the record included family history, obesity, and a sedentary lifestyle.  

Also of importance in evaluating the evidence regarding what role, if any, PTSD played in the Veteran's death are the scientific and medical articles submitted and the statements by the VA treating physician and the VHA expert regarding the articles.  

The VHA expert reviewed the abstract of one of the scientific papers, which was presented at a convention and not subject to peer-review, which discussed a possible correlation between PTSD and coronary artery disease rather than a causal relationship.  


The VHA expert cited a statement by a past president of the American Heart Association regarding the paper that concluded that additional study was needed.  The VHA expert noted that the data regarding psychosocial elements of cardiac risk factors are conflicting and that PTSD is not widely accepted as a cardiac risk factor.

As for the scientific studies and articles in this case, the evidence is of limited probative value.  Although there is some research suggesting a correlation between PTSD and cardiovascular disease, a causal relationship has not been established to the point of being generally accepted in the scientific community.  This fact is highlighted by the article provided by the VHA expert, the statement by the American Heart Association official, and the language of the studies, which are couched in terms of possibility.  In addition, the articles cited refer to the early stages of science on the matter, rather than a generally accepted medical principle.  

In addition, the VHA expert noted that cardiac catheterization in 1993 failed to demonstrate any significant cardiac disease and described normal cardiac functioning.  The VHA expert explained that, at that time, the Veteran would have been 69 years old with a 48 year history of PTSD, and yet there was no demonstrable coronary disease.  The VHA expert stated that the Veteran was later treated for atrial fibrillation, a not uncommon diagnosis for a man the Veteran's age, which was unrelated to PTSD, and the Veteran was fitted with a pacemaker, again not uncommon for his age group, with only a few routine check-ups thereafter and no notation of active cardiac compromise. 

Although the Veteran was rated as 100 percent for PTSD, the VHA expert explained that the Veteran's mental health problems seemed to be related to co-morbidities and that most treatment records showed that the Veteran was doing fairly well, was less depressed, or sleeping well.  



The VHA expert stated that the majority of the mental health treatment notes focused on other causes of concern, such as depression, failing health and physical disabilities, marital problems, and his sister's illness and death.  Based on the amount of discussion in the treatment notes, the VHA expert concluded that the Veteran's PTSD appeared to be less of a problem than his other concerns. 

In contrast, the VA physician's opinion, supporting the Appellant's claim, essentially describe the Veteran's PTSD as significant and that it was at least as likely as not that PTSD aided and assisted, that is, contributed, to the Veteran's death because stress was a known risk factor in heart disease.

The evidence which the Board finds to be the most persuasive is the explanation and opinion of the VHA expert, a cardiologist.  The VHA expert found no evidence any significant cardiac disease on catherization in 1993 after more than 40 years of a history of PTSD.  In addition, the VHA expert explained that the Veteran's known cardiac risk factors were sufficient to account for cardiac arrhythmia due to arteriosclerotic cardiovascular disease, namely, obesity, physical inactivity, age, and male gender. 

In weighing the known risk factors for the Veteran's fatal heart disease against PTSD as a cardiac risk factor, which is not widely accepted in the medical community, the Board finds that the evidence of the known risk factors for heart disease as identified by the VHA expert outweighs the not yet accepted notion that PTSD causes heart disease, which was the rationale for the favorable opinion of the VA physician. 






And the Board therefore places greater weight on the opinion of the VHA expert that the Veteran's PTSD did not cause heart disease or his death, that is, PTSD was not the principal cause of death and it was not likely to have aggravated the Veteran's heart disease or hasten his death at the age of 84, which was not untimely.  In support of the conclusion reached in the opinion, the VHA expert explained that the Veteran's death was due to the natural clinical course of hypertension, genetics, lifestyle, and age, rather than at best a tenuous link between PTSD and coronary disease. 

In conclusion, the preponderance of the evidence is against the claim that the Veteran's PTSD caused or contributed to his death as a result of arrhythmia due to arteriosclerotic cardiovascular disease and congestive heart failure and chronic obstructive pulmonary disease.  As such, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. § 1318

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 will be paid to a surviving spouse, even though a Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his own willful misconduct, and at the time of death, (1) the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as 100 percent disabling for a continuous period of at least 10 years immediately preceding death; (2) the Veteran had been rated as 100 percent disabled since release from active duty and for at least five years immediately preceding death; or (3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war.  38 U.S.C.A. § 1318, 5312; 38 C.F.R. § 3.22.  The total rating may be either schedular or based upon individual unemployability. 38 C.F.R. § 3.22(c).




The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The Appellant in this case is not entitled to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death. He was not in receipt of a total rating for at least 10 years immediately preceding his death.  Rather, the Veteran was in receipt of a total rating for just over 8 years. 

Moreover, while the Veteran was in receipt of a total rating for almost five years, this was not in effect from the time of discharge from active duty, which was December 1945.  In addition, there is no evidence or contention that the Veteran was ever a prisoner of war.







The Board notes the Appellant's argument at hearing that the Veteran should have been rated as 100 percent disabled due to PTSD prior to 2000.  

The Veteran's son testified that the Veteran's symptoms in 2000 were the same as the symptoms had been for years, and in fact the Veteran had gotten a little better over time.  In addition, the Appellant submitted a medical opinion which indicates that, although the Veteran's PTSD was not service connected until 1985, it had existed since the Veteran's separation from service in 1945 and that, although rated 100 percent since 2000, PTSD was significant prior to 1998.  

Unless there is an argument of clear and unmistakable error in a prior adjudication during the Veteran's lifetime, the requirement that a total rating be in effect in this case for ten years prior to death is clear and there is no applicable exception, including hypothetical entitlement in a claim for dependency and indemnity compensation under 38 C.F.R. § 3.22, implementing 38 U.S.C.A. § 1318.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318, and the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).










As the preponderance of the evidence is therefore against the Appellant's claim of service connection for the cause of the Veteran's death, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


